DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Fig. 11-12, the “doorway”, as described in the specification should be labeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0010-0013: these paragraphs are included in the Background of the Invention (see pages 3-5), but appear to describe important elements that are relevant to the claims.  This makes the claims unclear.  It appears that Applicant should also mention the elements located in Para. 0010-0013 in the Detailed Description of the Invention for clarity.  
Para. 0010: What elements define Ref. 34, 35, and 36?  Is Ref. 34 the floor or a sensor?  Is Ref. 36 the “second sensor”?  The paragraph is unclear.  It appears that Ref. 34 is a “sensor”, Ref. 35 is the forward and reverse movement of the mast, and Ref. 36 is the “second sensor”.  Applicant needs to clarify the paragraph so that the reference numbers clearly refers to the feature or element.  For instance, does Applicant mean, “One sensor (34) is mounted on the mast near the floor”.  In line 4, does Applicant mean, “tilting the mast in a forward and reverse manner (35)”?  In line 6, does Applicant mean, “A second sensor (36) is fixed to the fork elevator”?  
Para. 0010: In lines 1-6, it is not clear that Applicant is referring to an automated truck or a forklift.  Applicant should specifically mention in the beginning of the paragraph that figure 1 shows an “automated truck” having a fork.
Para. 0010: In line 4, which sensor is primarily tasked with detecting forward driving obstacles? Is it sensor (34)?  In line 10, what “two sensors” is applicant referring to?  Is Applicant referring to sensors (34,36)?
Para. 0011: In line 6, “these sensors” is unclear.  Is Applicant referring to video based sensors?  
Para. 0012: The last sentence beginning with “These codes” is unclear and needs revision.
Para. 0013: It appears punctuation is missing after each listed element.  For instance, in line 10, it appears a “.” is missing.
Para. 0055: line 5, “sometimes operating safely along with manually drive lifts into and out of the warehouse”, is unclear.
Para. 0071: line 12, “If validate, the four corners of the code are used” is unclear.
Para. 0072: “This provides a very flexible means for simplifying recognition of known locations for the automated robotic unit.”, is unclear.  What provides a very flexible means for simplifying recognition of known locations?
Para. 0072: line 11, “On the other had” should be “One the other hand”.
Para. 0075: line 2, “They can also be placed on the floor or the ceiling as easily.” is unclear.  What can be placed on the floor or ceiling as easily?  Does Applicant mean, “Locating barcodes can be also easily be placed on the floor or ceiling.”?  In line 3, “They are detecting in exactly the same way is also unclear.  Does Applicant mean, The locating barcodes are detected in exactly the same way…”?
Para. 0076: line 5, “might be so marked as its means of unique identification” is unclear. In line 7, “These codes meet the criteria for navigation when properly read, decoded and mapped to location.”, is unclear.  Which codes is Applicant referring to?  Does Applicant mean, The 2D or 1D barcodes meet the criteria for navigation when properly read, decoded, and mapped to a location.”?  
Para. 0076: line 11, “any valid code relative to truck position in a drive lane can be used for lane keeping along a row.”, is unclear.  
Para. 0077: line 6, “know target” should be “known target”.
Para. 0078: In line 2, there should be a period after “cm high)”, and “so while” should begin a new sentence.
Para. 0080: line 4, “Tops are over the upper most pallet” is unclear.  
Para. 0082: line 2, what “prior discussion on how first pallet locations can be localized” is Applicant referring to?  Applicant needs to specifically point this out.  
Para. 0082: line 4, The sentences, “To find this centerline follow the same procedure already described. To find the pallet stack top also use the approach previously described.” are unclear.  Applicant needs to be more specific and point out where this is described. 
Para. 0086: “We do not generally advocate” is unclear.  Does Applicant mean, “The present invention does not generally advocate”?  Also, “these approaches” is unclear.  What approaches is Applicant referring to?
Para. 0087: line 8,  “One the location is known”, is unclear.  It appears Applicant means , “Once the location is known”?  Also, it is not clear as to which feature the “location” is known.  Is Applicant referring to the location of the “item” relative to the truck?
Para. 0091: Line 3, “It is s simple” should be “It is a simple”.
Para. 0091: Line 6, “Error in especially range” is unclear.  
Para. 0093: line 4, “they can receive position updates” is unclear.  Is Applicant referring to the “truck”?  Similarly, “their known placement” in line 5, is unclear.  Does Applicant mean, “the automated truck’s known placement”?  
Para. 0093: line 7, what information is Applicant referring to by “this information”?
Para. 0093: line 7, “this information supports accurate lane keeping and location of the vehicle between segments of dead reckoning.”, is unclear.
Para. 0094: lines 2-5, the sentence beginning with, “However, error in this” is unclear and needs revision.
Para. 0095: line 2, “its location” is unclear.  What location is Applicant referring to?  In line 4, the stacking location can be precisely known” is unclear.  Is Applicant referring to the stacking location of the pallet?  
Para. 0095: line 5-6, “Therefore, using codes makes for a generalizable and easy to employ identifying means for pallet of pallet locations.”, is unclear and needs revision.
Para. 0097: element (d), line 6, “These arrangement also improve” is unclear.  What arrangement is Applicant referring to?
Para. 0097: element (f), line 3, “a attachment” should be “an attachment”.
Para. 0098: line 2, “most know” should be “most known”.
Para. 0101: line 8, “to used” should be “to use”.
Para. 0101: line 11,  “Earlier these two complimentary approaches for localization were termed dead reckoned or relative position determinations vs. absolute position determinations.”, is unclear.

Claim Objections
Claim 20 is objected to because of the following informalities:  Applicant should insert a “:” after “include”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, line 4, “the identification of material pick-up and material drop-off locations inside and outside of the material handling facility”, is unclear because this feature is not clearly described in the specification.  Where in the specification is this feature described?
In lines 7-10, “the mobile platform includes multiple sensors and access to stored maps enabling the mobile platform to (a) determine its location inside and outside of the material handling facility, and (b) navigate unimpeded within and outside facilities to fulfill the material delivery requests;” is unclear since it is not clear as to which mobile platform having multiple sensors the Applicant is referring to.  Is Applicant referring to the mobile platform with multiple sensors as described in Fig. 1., Para. 0010-0013 in the specification? In regards to navigating unimpeded within and outside facilities, is Applicant referring to Para. 0010-0013?
In lines 12 and 13, “is operate to robotically” is unclear.  Applicant needs to revise this phrase.

Relative to claims 2-20, line 1 recites, “the vehicle of claim”, however no vehicle is recited in claim 1.

Claims 2-20 recites the limitation "the vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claims 3-4, 6, 11-16, the “video capture and processing apparatus” is unclear since it is not clearly described in the specification.  Is Applicant referring to the video based sensors (39, 41, 43)(Fig. 1) as described in Para. 0011-0013 of the specification?  
Relative to claim 11, in line 1, “wherein the includes” is unclear and appears to be a typo.  It appears that Applicant means, “wherein the video capture and processing apparatus”.   
Claim 11 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Applicant intends “mobile platform” instead of “vehicle”.

Claim 20 recites the limitation "where travel lanes and roads" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-11, 14-15, and 17-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al (US PG. Pub. 2016/0282126) in view of Gotting (DE 20 2007 019542 U1).  Relative to claims 1, 3-4, 6-11, 14-15, and 17-20, Watts discloses:
claim 1) a material delivery system (“warehouse environment” having a robotic fleet)(Para. 0100), comprising:
an inventory server (750)(Fig. 7A) associated with a material handling facility (“warehouse”)(Para. 0110; 0100);
at least one mobile platform (“mobile robotic device”, such as mobile robots in a robotic fleet) configured to receive material delivery instructions from the inventory server (750)(Para. 0040; 0110), and the material delivery instructions (see “tasks”) include the identification of material pick-up and material drop-off locations inside and outside of the material handling facility (“warehouse”)(“tasks” issued to robots by the server in the automated warehouse inherently include loading and unloading items at specific pick-up and drop-off locations as determined by the system, Para. 0112; 0100; 0115; tasks may be performed inside and outside of the warehouse facility, Para. 0027);
the mobile platform (“mobile robotic device”)(Para. 0040) includes multiple sensors (“sensors”; Para. 0126, 134-135) and access to stored maps (110)(Fig. 1)(Para. 0040) enabling the mobile platform (“mobile robotic device”) to (a) determine its location inside and outside of the material handling facility (Para. 0040; 0118), and (b) navigate unimpeded within and outside facilities to fulfill the material delivery requests (Para. 0027; 0126); and
claim 3) video capture and processing apparatus (“local vision” and “camera”) are used to assist the mobile platform in determining its location within and outside of the facility (Para. 0114; 0144; 0118);
claim 4) the video capture and processing apparatus (“local vision” and “camera”) are operative to detect and identify computer-readable codes (Para. 115; 0119, see visual tags, AR tags, and scan for labels on objects, the labels have visual tags);
claim 6) the video capture and processing apparatus (“local vision” and “camera”) are operative to detect and identify objects (see “objects” such as boxes or pallets) to pick-up and locations (see for instance, where mobile robot moves to “position for unloading”) at which to deliver objects within and outside of the facility (Para. 0119; 0056; 0115; 128);
claim 8) the mobile platform (“mobile robotic device”) is a forklift (714)(Fig. 8D)(Para. 0106);
claim 9) the mobile platform (“mobile robotic device”) is a material delivery truck (714; 716, 718)(Fig. 7A-7B)(Para. 0106; 0110);
claim 10) the mobile platform (“mobile robotic device”) is a material handling robot platform (712-716)(Fig. 7A-7B)(Fig. 0106; 0110); 
claim 11) the video capture and processing apparatus (“local vision” and “camera”) enables the vehicle to locate, engage, and manipulate loads for pick-up, delivery, stacking or destacking operations (Para. 0114-0115; 0144);
claim 14) the video capture and processing apparatus (“local vision” and “camera”) is operative to identify one or more of the following: travel lanes, roads, aisles, walls (see “walls”) and shelving units (Para. 0027-0029);
claim 15) the video capture and processing apparatus (“local vision” and “camera”) is operative to identify doors (“doors”) or other openings in walls or shelving units (Para. 0028);
claim 17) the facility is a warehouse (Para. 0027); 
claim 18) the facility is a manufacturing facility (Para. 0003; 0027; 0100);
claim 19) the facility is a facility for storage of material (“warehouse”, stores material, Para. 0027; 0100); 
claim 20) travel lanes and roads include: 4-way stops, 2-way stops, merges from lower priority segments into higher priority segments while yielding to cross traffic, speed limits, destination locations, events such as loading/unloading or pick-up and delivery (Para. 0100-0101), or include other human-like driving rules to be obeyed (see traffic rules, Para. 0029).
Watts does not expressly disclose: 
claim 1) when the mobile platform determines that its location is proximate to one of the load pick-up locations, the mobile platform is operate to robotically acquire a load; and when the mobile platform determines that its location is proximate to one of the load drop-off locations, the mobile platform is operate to robotically deliver the load to the load drop- off location; or
claim 7) the mobile platform is capable of autonomous, semi-autonomous and manual operation.
Gotting teaches: when the mobile platform (1)(Fig. 1) determines that its location is proximate to one of the load pick-up locations (see parking space, 17, where object, 6, is located), the mobile platform (1) is operate to robotically acquire a load (Para. 0031);  
when the mobile platform (1) determines that its location is proximate to one of the load drop-off locations (parking space, 17, where load is to be placed), the mobile platform (1) is operate to robotically deliver the load (6)(Fig. 2) to the load drop- off location (Para. 0031); and
the mobile platform (1) is capable of autonomous, semi-autonomous and manual operation (Para. 0013), for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible (Para. 0004-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Watts so that when the mobile platform is proximate to one of the load pick-up or drop-off locations, the mobile platform acquires or delivers a load; and the mobile platform is capable of autonomous, semi-autonomous and manual operation, as taught in Gotting for the purpose of providing a system and method for guiding industrial trucks such that the position of the vehicle can be accurately determined if the position of known artificial, natural, or location bound features are not known or reference marks are not visible.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gotting as applied to claim 1 above, and further in view of Chamberlin (US PG. Pub. 2016/0185291).  Relative to claim 2, Watts in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the multiple sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing.
Chamberlin teaches: the multiple on-board sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing (Para. 0039; 0040; 0042, vehicle uses “GPS” technology, inertial-navigation based positioning module, see “geolocating”) for the purpose of operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Watts in view of Gotting, so that the multiple sensors comprise a combination of global positioning satellite (GPS) geolocation and inertial sensing as taught in Chamberlin, for the purpose of operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner.

Claim(s) 5 and 12 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gotting as applied to claims 3 and 4 above, and further in view of Russell (US PG. Pub. 2017/0357270).  Relative to claims 5 and 12, Watts in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the computer-readable codes are barcodes; or the video capture and processing apparatus is operative to identify one or more of the following: load locations, load types, lot identifiers, and key pick-up or delivery locations.
Russell teaches: the computer-readable codes are barcodes (Para. 0097; see “AprilTags”); and the video capture and processing apparatus (“local robot vision”, 306, 308, 346, 366; Para. 0073; 0083)(Fig. 3A-3C) is operative to identify one or more of the following: load locations (Para. 0049; 0056), load types (Para. 0078; 0097; 0093), lot identifiers (Para. 0078; 0097), and key pick-up or delivery locations (Para. 0049; 0056; 0104), for the purpose of providing an improved system and method for navigating robotic vehicles in a warehouse environment to perform various tasks efficiently and safely (Para. 0001; 0020).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Watts in view of Gotting so that the computer-readable codes are barcodes; and the video capture and processing apparatus is operative to identify one or more of: load locations, load types, lot identifiers, and key pick-up or delivery locations, as taught in Russell, for the purpose of providing an improved system and method for navigating robotic vehicles in a warehouse environment to perform various tasks efficiently and safely.

Claim(s) 13 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gotting as applied to claim 3 above, and further in view of Watari (JP 2005-089013 A). Relative to claim 13, Watts in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the video capture and processing apparatus is operative to identify one or more of the following: load pick-up openings, load edges and load top locations.
Watari teaches: the video capture and processing apparatus (13)(Fig. 1)  is operative to identify: load pick-up openings (see “pallet opening”, PH), load edges, and load tops locations (Para. 0019), for the purpose of providing an improved forklift that detects the opening of a pallet accurately and does not lower throughput (Para. 0003; 0006).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Watts in view of Gotting, so that the video capture and processing apparatus is operative to identify one or more of the following: load pick-up openings, load edges and load top locations, as taught in Watari for the purpose of providing an improved forklift that detects the opening of a pallet accurately and does not lower throughput.

Claim(s) 16 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Gotting as applied to claim 3 above, and further in view of Li (US Patent No. 10,102,629).  Relative to claim 16, Watts in view of Gotting discloses all claim limitations mentioned above, but does not expressly disclose: the video capture and processing apparatus is operative to target pick-and-place locations by identifying and locating templates or models.
Li teaches: the video capture and processing apparatus (131A)(Fig. 1) is operative to target pick-and-place locations by identifying and locating templates or models (Col. 8, lines 55-60; Col. 8, lines 63-67; Col. 7, lines 2-8), for the purpose of providing a system for detecting environmental objects and estimate poses that is less time consuming, and that can scan larger objects effectively (Col. 1, lines 6-13; Col. 1, lines 25-31).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Watts in view of Gotting so that the video capture and processing apparatus is operative to target pick-and-place locations by identifying and locating templates or models as taught in Li, for the purpose of providing a system for detecting environmental objects and estimate poses that is less time consuming, and that can scan larger objects effectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655